Citation Nr: 1450440	
Decision Date: 11/13/14    Archive Date: 11/26/14

DOCKET NO.  06-13 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, diagnosed as paranoid schizophrenia.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and W.L.


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from March 1977 to November 1978. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office in Indianapolis, Indiana (RO).  

The Veteran testified at a hearing before the undersigned Veterans Law Judge in February 2009.  A transcript of that hearing is associated with the claims file.

In September 2014, the Veteran submitted additional evidence with a waiver of RO consideration in accordance with 38 C.F.R. § 20.1304 (2014).

This matter was previously before the Board in June 2010 when the Board denied the Veteran's claim.  The Veteran appealed the June 2010 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In May 2011, the Court entered an Order granting a Joint Motion for Remand (JMR), which requested that the Board's June 2010 decision be vacated and remanded for additional development.  Subsequently, the case was remanded by the Board, in December 2011 and January 2013, for additional development.  The case now returns to the Board for consideration.


FINDINGS OF FACT

1.  Clear and unmistakable evidence of record shows that the Veteran's psychiatric disability, diagnosed as paranoid schizophrenia, pre-existed service.
 
2.  Clear and unmistakable evidence of record shows that the Veteran's schizophrenia was not permanently aggravated by service.



CONCLUSION OF LAW

Preexisting paranoid schizophrenia was not aggravated by active duty service, nor may it be presumed to have been.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(b) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).  Letters dated in September 2003, January 2006, and March 2008 satisfied the duty to notify provisions and notified the Veteran of regulations pertinent to the establishment of an effective date and a disability rating, in the event of award of the benefit sought.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a VCAA defect may be cured by the issuance of a fully compliant notification letter followed by a re-adjudication of the claim).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, to include the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d. 881, 887 (Fed. Circ. 2007), rev'd on other grounds, Sanders v. Shinseki, 556 U.S. 396 (2009).

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, VA treatment records, identified private treatment records, records from the Indiana State Archives, and Social Security Administration (SSA) records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Although the Veteran identified additional records from the Indiana Department of Corrections, a March 2013 response provided the only pertinent record, which is unrelated to the Veteran's claim.  Moreover, although the record reflects that the Veteran may have been treated at Methodist Hospital in Gary, Indiana in 1976, a 2003 response from that facility reflects that those records are not available.  

The Board acknowledges that the Veteran reported in February 2004 that he received Supplemental Security Income from approximately 1987 to 1996.  The claims file reflects that VA made three requests for information from the SSA, and the earliest SSA records associated with the claims file are dated in 2001.  During the February 2009 Board hearing, the Veteran testified that he began receiving SSA benefits in 2001.  There are extensive SSA records in the claims file and no objective evidence of SSA benefits between 1987 and 1996; thus, the Board finds that VA does not have a further duty to attempt to obtain records from the SSA.  Accordingly, VA has met its duty to assist with regard to obtaining relevant medical evidence.  Id. 

VA is required to provide the Veteran with a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  The RO obtained VA opinions in January 2007, August 2009, January 2010, and May 2012, which the Board finds to be adequate in this case because the opinions provided are based on a complete review of the Veteran's claims file and provide supporting explanation and rationale for the conclusions reached.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran does not allege that the VA opinions are inadequate.  Finally, there is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The VLJ in this case specifically identified to the Veteran, prior to his testimony, the issue on appeal and specifically identified the intended focus of the testimony via questions to the appellant.  Additionally, the Veteran demonstrated actual knowledge of what was needed, and provided the appropriate testimony to further clarify all lay bases of evidence.  The VLJ also asked questions to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor has he identified any prejudice in the conduct of the Board hearing.  Accordingly, the Board finds that the VLJ substantially complied with the duties set forth in 38 C.F.R. 3.103(c)(2); any error in notice or assistance by the VLJ at the February 2009 Board hearing constitutes harmless error.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran contends that his pre-existing psychiatric disability was aggravated by his active duty service.  Specifically, the Veteran alleges that his psychiatric symptoms underwent a definitive and permanent increase in severity during his confinement during service.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and clear and unmistakable evidence demonstrates that the injury or disease was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

If a disorder is found to pre-exist service, service connection may be granted based on aggravation during service of that disorder.  38 U.S.C.A. § 1153 ; 38 C.F.R. § 3.306(b); see Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  A pre-existing injury or disease will be considered to have been aggravated by active military, naval, or air service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 ; 38 C.F.R. § 3.306(a).  Independent medical evidence is needed to support a finding that the pre-existing disorder increased in severity in service.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).

Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).  However, aggravation of a pre-existing condition may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); see Falzone v. Brown, 8 Vet. App. 398, 402 (1995) (holding that the presumption of aggravation created by section 3.306 applies only if there is an increase in severity during service); Akins v. Derwinski, 1 Vet. App. 228, 231 (1991). 

During the pendency of this appeal the regulation governing the presumption of soundness and aggravation was revised, effective May 4, 2005.  See 70 Fed. Reg. 23 ,027-29 (May 4, 2005) (codified at 38 C.F.R. § 3.304(b)).  The amended regulation requires that VA, rather than the claimant, bear the burden of proving that the disability at issue pre-existed entry into service, and that the disability was not aggravated by service, before the presumption of soundness on entrance into active service may be rebutted.  See also Cotant v. Principi, 17 Vet. App. 116 (2003).  Temporary or intermittent flare-ups of the preexisting disorder during service are not sufficient to be considered aggravation unless the underlying disability (as contrasted to symptoms) has worsened.  See Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991). 

In this case, although the Veteran's service entrance examination reflects that his psychiatric condition was normal and the Veteran denied a history of having been treated for a psychiatric disability, medical treatment records dated before the Veteran's entrance into active duty service contradict a finding that the Veteran was sound upon entrance.  Specifically, the pre-service medical evidence shows that the Veteran was arrested for first degree murder in December 1970, and that he was committed to a hospital for psychiatric treatment in March 1971.  The records show diagnoses of personality disorder as well as paranoid schizophrenia.  In April 1971, the Veteran was diagnosed with paranoid type schizophrenia, which was in "good remission."  The records further note that the Veteran "should absolutely be maintained on a carefully adjusted schedule of antipsychotic medication of Haldon and Cogentin."  A June 1971 record notes that the Veteran was admitted because he had insufficient comprehension to stand trial for murder and that his diagnosis was paranoid type schizophrenia.  A September 1973 record reflects that the Veteran had been having problems in school and at home since age 13, and had been labeled by a mental health clinic as "emotionally unstable personality disorder associated with chronic brain syndrome, post traumatic."  In a September 1973 report, the staff psychiatrist stated that "[t]here was no demonstrable evidence of disturbances of thought process, and [the Veteran] denies any hallucinations and delusional thinking now or in the past."  Although the physician found "no evidence of psychosis," the Veteran manifested "marked features of antisociability."  The diagnosis was personality disorder, antisocial personality, and the Veteran was found to be "non mentally ill and non-psychotic."  Nevertheless, the psychiatrist recommended that the Veteran continue his present medication of Haldol.

The Board finds the private medical evidence dated from 1971 to 1973 to be clear and unmistakable evidence that the Veteran's schizophrenia pre-existed service.  Although the September 1973 report concluded that there was no evidence of schizophrenia at that time, the evidence dated in 1971 shows conclusive evidence of a diagnosis of schizophrenia.  Moreover, the Veteran's lay statements of record corroborate this conclusion, as he reported a history of pre-service hallucinations of a guardian angel named "Mel."

As there is clear and unmistakable evidence that schizophrenia pre-existed military service, the Board must next determine whether there is clear and unmistakable evidence that the Veteran's schizophrenia was not aggravated by active duty service.  After a thorough review of the evidence in the record, the Board concludes that there is clear and unmistakable evidence that the Veteran's schizophrenia was not aggravated by service.

The pre-service medical records document a history of psychiatric symptoms including guarding feelings, a history of both auditory and visual hallucinations since the seventh grade, flat affect, lack of guilt and remorse, and hostile and aggressive feelings.  He had a history of being emotionally unstable and carried a history of arrests for shoplifting, burglary, car theft, possession of firearms, shooting at people, and finally first degree murder.  He demonstrated hostile and aggressive behavior and threatened to kill others.  An April 1971 report notes that the Veteran was cooperative and relaxed with no demonstrable evidence of thought disturbance, hallucinations, or delusions.  A September 1973 report reveals that the Veteran denied a history of hallucinations and delusions, and there was no evidence of psychotic behavior at that time.

The Veteran's service treatment records show that the Veteran entered active duty service in March 1977.  In June 1978, the Veteran accepted non judicial punishment and was sentenced to a reduction in rank, forfeiture of $200, and 30 days of correctional custody for wrongful appropriation in February 1978.  While incarcerated, the Veteran sought treatment for a knee problem, but reported that he was having violent thoughts toward his confiners at the correctional facility.  He also reported that he had been absent minded and unable to conform to the "incessant demands for discipline" at the correctional facility.  The record notes that the Veteran did not experience any hallucinations or other problems suggestive of psychosis.  The examiner noted that the Veteran's threats of violent behavior did not seem to be self-directed.  The Veteran was seen by a psychiatrist two days later.  The July 1978 consultation request record reflects that the Veteran was being seen because in the "past few days numerous hysterically violent episodes - - needed to be restrained.  Does not remember episodes."  The Veteran was described as alert, oriented, calm, with intact memory, and poor restraint.  The Veteran stated that he could not remember the episodes of violence and denied hallucinations or delusions.  His mood was flat and he made poor eye contact.  Another examiner noted that the Veteran felt that he had been charged and found guilty for something that he had not done.  The Veteran also felt that he was being harassed while in corrective custody.  The Veteran was alert, cooperative, had good speech, angry mood, and appropriate affect.  The impression was passive aggressive personality and the examiner found him fit for corrective custody and duty.

The remainder of the Veteran's service treatment records are negative for psychiatric symptoms, including hallucinations.  The Veteran's service records are negative for any reports of hallucinations, and the Veteran denied hallucinations in July 1978.  

In October 1978, the Veteran was arrested for theft of government property, assaulting a security policeman, resisting apprehension, disobeying a lawful order, and drunk and disorderly conduct.  The DD Form 1569, the witnesses' statements, and the statement of the Veteran at that time are negative for any mention of hallucinations or psychosis.  The Veteran's November 1978 discharge examination reflects that his psychiatric condition was normal at that time.

The post-service medical evidence soon after service discharge is scant, as the record does not show treatment for any psychiatric disorder until the late 1990's and early 2000's.  Treatment at that time appears to have been for drug-related symptoms as well as psychotic symptoms.  While the Veteran reported psychiatric treatment in the early 1980's after service discharge while incarcerated in Indiana for robbery and confinement, review of the available records from that time fail to reveal any diagnoses of or treatment for a psychiatric disorder.  Despite the RO's attempts to obtain treatment records from the Indiana Department of Correction, they were unable to locate any records aside from a card noting the Veteran's basic information.  Records obtained from the Indiana State Archives reveal a May 1980 psychological evaluation reflects that the Veteran's thinking was well-organized without signs of a thought disorder and that he was alert and attentive.  He willingly admitted that his past crimes against people were committed while completely conscious of himself and his surroundings.  He denied any problems with anger or aggressions.  Although he was comfortable telling stories about his active service and almost acted as if he wasn't incarcerated, he was appropriately oriented in reality.  Based upon his history of instability and explosivity during custody, the psychologist recommended psychiatric intervention.  A March 1981 psychiatric evaluation reflects that the Veteran had a physical confrontation with the staff and threatened others.  The psychiatrist did not report a psychiatric diagnosis but reported that the Veteran's affect was essentially guarded and suspicious.  Further, the psychiatrist felt that the Veteran was "potentially dangerous" and suggested that he undergo an electroencephalography (EEG).

The record contains examinations and opinions from a private mental health counselor as well as a psychiatrist in favor of the Veteran's claim that his schizophrenia was aggravated by service, and VA examinations and opinions which support a finding that the Veteran's schizophrenia was temporarily, but not permanently aggravated by his active duty service.  The probative value of medical opinions is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guarneri v. Brown, 4 Vet. App. 467, 470-71 (1993).  There is no requirement that additional evidentiary weight be given to the opinion of a medical provider who treats a veteran; courts have repeatedly declined to adopt the "treating physician rule."  See White v. Principe, 243 F.3d 1378, 1381 (Fed. Cir. 2001); Harder v. Brown, 5 Vet. App. 183, at 188 (1993); Van Slack v. Brown, 5 Vet. App. 499, 502 (1993).

In various opinions, P.B., a licensed mental health counselor, opined that the Veteran's condition was "permanently worsened beyond the natural progression of the disorder because of the non-diagnosis and subsequent non-treatment" of his mental health disorder.  The counselor also opined that the Veteran experienced a "psychotic break" while in corrective custody during service and, at that time, began hearing the voice of the man that he killed in 1970, who encouraged him to kill himself.  She noted that the symptoms which the Veteran currently experiences are the same as those exhibited and documented while in service, including auditory hallucinations and psychosis, and that since those symptoms did not exist prior to service, his schizophrenia underwent a permanent increase during service.

A January 2007 VA examiner opined that the Veteran's schizophrenia is less likely as not aggravated by service.  The examiner noted that the Veteran 

experienced significant symptoms prior to the service and which led him to murder, and prior to the service he was unable to work or to sustain pro-social friendships.  While in the service his symptoms returned when he was incarcerated but seemed to be tied to the murder (he hallucinates the voice of a dead friend).  While it is possible the service made his symptoms worse they never reached the level he experienced prior to the service.  Furthermore much of his difficulties after the service appear to be drug related and since he has been sober for one year his functioning has improved.

In April 2009, the Board remanded the Veteran's claim, based in part, on the January 2007 VA examination report which indicated that the Veteran had been treated for schizophrenia in service.  As the Veteran had not been treated for "schizophrenia" in-service, and the January 2007 VA examiner had not had the Veteran's recent private medical records, the Board remanded for a new VA examination. 

An August 2009 VA examination report reflects that three examiners reviewed the Veteran's claims files and Veteran's computerized patient records system (CPRS) notes.  The report reflects that the Veteran averred that his hallucinations began at age 5, after he was involved in a car accident.  He further contends that he did not have hallucinations while hospitalized, but that they began again in service.  The August 2009 report states: 

Based on all the available information, it is the consensus between all three examiners that [the Veteran]'s symptoms were aggravated during service, specifically during his incarceration in Okinawa.  He had psychotic symptoms prior to entering service, his symptoms were in remission and then re-emerged during his incarceration.  Therefore, his incarceration cannot be ruled out as a contributing factor to the re-emergence of his psychotic symptoms.  It is our opinion that it is as least as likely as not that his psychotic symptoms were aggravated by military service.  Since that time, his symptoms have continued along the expected course for someone diagnosed with schizophrenia. 

A January 2010 VA examination report further reflects that the same three examiners reviewed the Veteran's private counseling notes.  The report states: 

It is the opinion of all three examiners that [the Veteran]'s symptoms were temporarily exacerbated during service, specifically during his incarceration in Okinawa.  As noted in the [August 2009 VA examination], he had psychotic symptoms prior to entering service, his symptoms were in remission and then re-emerged during his incarceration.  Therefore, his incarceration cannot be ruled out as a contributing factor to the re-emergence of his psychotic symptoms.  This re-emergence, however, does not constitute permanent worsening of symptoms.  It is our opinion that it is as least as likely as not that his psychotic symptoms were temporarily exacerbated by military service, however, since that time, his symptoms have continued along the expected course for someone diagnosed with schizophrenia.

In a May 2012 VA examination, the same three VA examiners explained that it was not possible to make a definitive diagnosis due to the fact that the Veteran's symptoms were well-controlled with his current medication regimen.  Nevertheless, the examiners felt that the Veteran exhibited some form of psychotic disorder and that each of the various diagnoses shown throughout the record represent the same clinical disorder.  The examiners opined that the Veteran's schizophrenia was as likely as not temporarily exacerbated by his military service during his incarceration in Okinawa, but that it was less likely than not permanently aggravated by service.  The examiners explained that the Veteran's pre-service symptoms were very severe, leading him to murder a man as well as to shoot at other individuals.  The examiners noted that the Veteran's symptoms never reached that level of severity since that time, that much of his social and occupational impairment was attributable to his substance abuse and personality disorder, and that his actual symptoms of psychosis, including auditory and visual hallucinations, have always been documented to be relatively mild.  The examiners further explained that the Veteran's functioning had dramatically improved since he became abstinent from substances in 2007.  The examiners noted the Veteran's reports that he began to hear the voice of the man that he murdered, "Richard," during his incarceration in service, however, the examiners did not afford much weight to that report, as the Veteran's service treatment records did not corroborate that he had any auditory hallucinations.

In two opinions, one dated in November 2012 and one dated in September 2014, M. Cesta, M.D., a psychiatrist, opined that the Veteran's schizophrenia underwent an increase in severity during active duty service.  Dr. Cesta noted the May 2012 VA opinions that the Veteran's schizophrenia was not permanently aggravated during service because the Veteran's post-service symptoms never rose to the severity of the pre-service symptoms which included murder, but disagreed with the examiner's opinions that the murder was in any way related to the Veteran's schizophrenia, as there was no indication that the Veteran was acting under psychotic thought processes when he harmed other people.  It was further stated that the Veteran reported he had committed murder in retaliation for gang-related behavior.  Dr. Cesta opined this may be consistent with an antisocial personality disorder, but was not associated with schizophrenia.  Thus, Dr. Cesta disagreed that the Veteran's pre-service symptoms were more severe than his post-service symptoms.  Dr. Cesta further opined that the Veteran's schizophrenia underwent a permanent aggravation during military service.  It was opined that the Veteran reported symptoms during service which were not present before service, and included "command auditory hallucinations, visual hallucinations, episodes of bizarre and violent behavior associated with psychosis, symptoms that never existed prior to his pre-military service."  Moreover, Dr. Cesta reported that these symptoms were "the beginning of pervasive, severe, and unremitting psychiatric illness[,]" that his post-service treatment has accounted for any improvement in schizophrenic symptoms after service, and that the Veteran's incarceration during service was a "triggering event" underlying his exacerbation of psychiatric illness.

In his September 2014 report, Dr. Cesta explained that the Veteran had "a complete remission [of] his symptoms for several years prior to his active-duty service and was completely stable psychiatrically" and that the "stressors in the Marine Corps, potentiated by incarceration, was a definite trigger for the reemergence of his symptoms . . . ."  Dr. Cesta noted that "the intensity of the psychotic break, reemergence of the disease, and exacerbation of the illness [were] greatly potentiated by the environment in the Marine Corps and even more so by his incarceration in service."  As support for his opinion, Dr. Cesta observed that for the "five-year timeframe [after the Veteran's discharge from the psychiatric hospital in 1973 until his service entrance] there was no evidence of any further psychosis, treatment, or hospitalizations" and that the Veteran reported having taken "no medications, had no symptoms of psychosis, no hallucinations, no delusions, no paranoia, and no bizarre behavior."  He reasoned essentially that the Veteran's schizophrenia was asymptomatic after his 1973 discharge and until his incarceration during service which "was a massive stressor event clearly triggering a recurrence of his schizophrenia."  Dr. Cesta further opined that, thereafter, the Veteran engaged on a "steadily deteriorating course with small episodes of improvement, but overall a steady deterioration in his clinical condition marked by ongoing auditory hallucinations, psychosis, paranoia, and severe progression of mental illness."

With thorough consideration of the various medical opinions as well as the pre-service evidence, service treatment records, and post-service records, the Board concludes that there is clear and unmistakable that the Veteran's schizophrenia did not undergo a permanent aggravation during military service.

There are competing medical opinions of record as to whether the Veteran's pre-existing schizophrenia was permanently aggravated by military service.  While the majority of the opinions seem to agree that the Veteran's schizophrenia symptoms increased during service, the VA examiners believe that the Veteran's schizophrenia merely underwent a temporary flare-up no worse than his pre-service symptoms as opposed to a permanent increase in the severity of his psychiatric illness, while the private opinions believe that the increase was of a permanent nature.  In that regard, the Board observes that temporary flare-ups of a pre-existing disorder during service, without evidence of a worsening of the underlying condition, do not constitute aggravation.  Hunt, 20 Vet. App. 519.

The Board acknowledges the opinions provided by P.B. and Dr. Cesta in support of the Veteran's claim; nevertheless, for the reasons described below, the Board finds the opinions against the Veteran's claim provided by the VA examiners to be more probative so as to constitute clear and unmistakable evidence of no aggravation.  

As noted above, P.B. opined that the Veteran's schizophrenia underwent a permanent increase in severity during his military service.  P.B.'s opinion is based upon the finding that the Veteran's symptoms of auditory hallucinations began during service, did not pre-exist service, and persist today.  Thus, P.B. reasons that the permanent increase in those symptoms support the position that the Veteran's schizophrenia was permanently increased during service.  However, by the Veteran's own lay statements to Dr. Cesta and throughout the record, the Veteran has stated that he experienced auditory hallucinations beginning at the age of 5 following a head trauma.  In that regard, the Veteran reported that he began to have auditory hallucinations of his guardian angel named "Mel" at that time.  Thus, the evidence shows that the Veteran's auditory hallucinations pre-dated his entrance into military service, and the development of auditory hallucinations during service was not, in fact, an increase in severity of his symptoms.  P.B. also noted that the Veteran's auditory hallucinations during service were "command" hallucinations, which were an increase in the severity of his symptoms, based upon the service record note that the Veteran's pre-service violent behavior did not seem to be self-directed.  However, the service treatment records similarly do not support this finding, as the service records do not show that the Veteran had any suicidal tendencies or ideations.  To the contrary, the service treatment records reflect that the Veteran's violent behavior did not seem to be self-directed (i.e., suicide or harming one's self).

Dr. Cesta concluded that the Veteran's schizophrenia symptoms were permanently aggravated by service based upon the Veteran's reported symptoms which were not present before service, including "command auditory hallucinations, visual hallucinations, [and] episodes of bizarre and violent behavior associated with psychosis."  Dr. Cesta relies in large part upon the conclusion that there was no evidence of symptoms for the "five-year timeframe [after the Veteran's discharge from the psychiatric hospital in 1973 until his service entrance]."  However, a May 1980 psychological evaluation during another incarceration notes that the Veteran was 

arrested for another violent crime in 1976 and reportedly was sent to the Methodist Hospital in Gary to be treated for a nervous breakdown which resulted after he argued with an Army recruiter.  He indicated that he was on various mood stabilizing drugs including Thorazine during his 2 week hospitalization and that he attended therapy sessions for approximately 10 months after he got a medical release and until he was able to join the Marines (1977).

Although the RO attempted to obtain the private treatment records from Methodist Hospital, a 2003 response reflects that they are no longer available.  Moreover, a 1978 NIS record notes that the Veteran was arrested in 1975 for assault and battery 

with intent to kill, and again in 1975 for possession of marijuana.  Accordingly, Dr. Cesta's opinion does not appear to be based upon accurate facts, as the record does show that the Veteran experienced psychiatric symptoms with episodes of violence during the 5 years before military service.  While the service treatment records do show bizarre and violent behavior during the Veteran's incarceration, this behavior is shown to have existed before service.  

Dr. Cesta and P.B. both point to the fact that the Veteran now reports that he developed "command auditory hallucinations" and visual hallucinations of "Richard," the man that he murdered before military service, during his incarceration in military service as evidence that his symptoms increased in severity during service.  However, these opinions are based upon the Veteran's current lay statements that he developed those symptoms in service, and are not corroborated by the service treatment records.  In that regard, the service treatment records specifically note that the Veteran did not have hallucinations.  Moreover, the records from the Veteran's incarceration after military service also do not suggest any indication that the Veteran experienced hallucinations.  As the Veteran's current lay statements of in-service hallucinations are contradicted by his statements during service denying those symptoms, the Board does not find his lay statements to be credible.  Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006).  Accordingly, the medical opinions based upon those lay statements are not probative.

In contrast, the Board finds the VA opinions of record to be highly probative as to the issue of aggravation.  In that regard, the VA opinions accurately report the facts as stated by the record and are based upon a thorough review of the evidence in the claims file.  The VA examiners opined that the Veteran experienced significant symptoms prior to service which led him to murder; that his symptoms temporarily increased in severity during service, but that the in-service symptoms were not an actual increase in severity because the symptoms never reached the level of severity before service; that much of his impairment is attributable to his substance abuse and personality disorder; and that his actual symptoms of psychosis, including auditory and visual hallucinations, have always been documented as relatively mild.

The Board acknowledges that Dr. Cesta and the VA examiners disagree as to whether the Veteran's pre-service murder is evidence of a symptom of his psychosis at that time; nevertheless, the Board finds this to be a professional disagreement in their opinions.  As the Board finds Dr. Cesta's opinion to be lacking in probative value based upon other reasons (reliance on facts which the Board finds to be inaccurate or based upon unreliable lay statements), a discussion of this disagreement is not necessary.

Moreover, review of the only medical evidence in the claims file dated within approximately 20 years of the Veteran's discharge from military service reflects no psychiatric diagnoses, no evidence of a thought disorder, full orientation, and well-organized thinking.  

The Board acknowledges the lay statements of the Veteran's brothers, W.L. and S.L., in favor of the Veteran's claim.  W.L. testified that there was a significant change in the Veteran's demeanor prior to service and after service discharge, noting that the Veteran could be "mean."  W.L. also noted that the Veteran was a normal kid at age 13 and after his release from a mental institution.  S.L. reported that the Veteran did not talk to himself prior to service and that he talked to himself after service.  The Board does not afford these lay statements significant probative weight.  First, neither W.L. nor S.L. has been shown to possess medical expertise sufficient to make any psychiatric diagnosis, or etiological opinion of the Veteran's disability.  Medical causation involves questions that are beyond the range of common experience and common knowledge and require the special knowledge and experience of a trained physician.  See Barr, 21 Vet. App. at 307.

Moreover, W.L.'s statements that the Veteran was a normal kid at the age of 13 is contradicted by the facts in the record, as a September 1973 private hospital record reflects that the Veteran had increasingly become a problem at school and home since the age of 13 and was evaluated and labeled as "emotionally unsuitable personality disorder associated with chronic brain syndrome, post traumatic," and had become a member and president of a gang which performed numerous antisocial behaviors, was jailed at least three times for shoplifting and burglary before being committed to a Boys School in October 1969 for car theft, was sent back to the Boys School in May 1970 for possession of firearms and shooting, and went absent without leave from the Boys School.  He then killed a person.  Thus, the Board finds W.L.'s characterization of the Veteran's adolescence as "normal" to be against the weight of the evidence.  Further, the Board finds the credibility of W.L.'s testimony to be lacking based upon either his apparent lack of knowledge of the Veteran's life prior to service or by W.L.'s interest and/or bias in his brother's claim.

S.L.'s statement is also lacking in probative value, as he did not provide any details as to when he first noticed the Veteran talking to himself or any other information in support of his statement.  Accordingly, the Board does not find the lay statements and testimony provided by the Veteran's brothers to be probative as to whether the Veteran's pre-existing schizophrenia was permanently aggravated by active duty service.

For the foregoing reasons, the Board finds that the private medical opinions lack probative value and that the VA opinions constitute clear and unmistakable evidence that the Veteran's pre-existing schizophrenia was not permanently aggravated by service.  

There is no competent and probative evidence of record supporting the Veteran's contention that his pre-existing schizophrenia was permanently aggravated beyond its natural course or natural progression by his active duty service.  With that said, however, the evidentiary burden is on VA to show that the Veteran's pre-existing schizophrenia was not aggravated beyond its natural course by clear and unmistakable evidence.  See Cotant, 17 Vet. App. at 132.  As discussed above, after a thorough review of the Veteran's claims file, the Board finds the VA opinions to be the only probative evidence addressing the impact of the Veteran's active duty service on his pre-existing schizophrenia, and that those opinions establish by clear and unmistakable evidence that the Veteran's schizophrenia was not permanently aggravated by his active duty service.  

The Board has determined that clear and unmistakable evidence establishes the Veteran's schizophrenia pre-existed his active duty service, and that clear and unmistakable evidence shows that the Veteran's schizophrenia was not permanently aggravated beyond its natural progression by his active duty service.  Accordingly, service connection for schizophrenia is not warranted.  38 U.S.C.A. §§ 1111, 1153; 38 C.F.R. §§ 3.304, 3.306; VAOPGCPREC 3-03, 69 Fed. Reg. 25178; Wagner, 370 F.3d at 1093.  As such, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Entitlement to service connection for an acquired psychiatric disability, diagnosed as paranoid schizophrenia, is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


